DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/20/2022.
The present application is being examined under the pre-AIA  first to invent provisions. 
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 15-22  currently pending and have been examined.

Response to Amendments
Applicant has successfully overcome Examiner’s Nonstatutory Double Patenting rejection and Examiner withdraws his Nonstatutory Double Patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 PEG
Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0004], [0018]) the need to improve electronically managing the ordering, approving, and filling of biotech/specialty drug prescriptions. So a need exists to organize these human interactions through managing the ordering, approving, and filling of drug prescriptions using the steps of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc.  Applicant’s method is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 15-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 15 is/are directed to the abstract idea of “managing the ordering, approving, and filling of drug prescriptions,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 15-22 recite an abstract idea.
Claim(s) 15 is/are directed to the abstract idea of “managing the ordering, approving, and filling of drug prescriptions,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 15-22 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc., that is “managing the ordering, approving, and filling of drug prescriptions,” etc. The limitation of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 15-22 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc., that is “managing the ordering, approving, and filling of drug prescriptions,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 15-22 recite an abstract idea.
The claim(s) recite(s) in part, method for performing the steps of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc., that is “managing the ordering, approving, and filling of drug prescriptions,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 15-22 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computer network, processor, data screen, telephony network, dashboards (Applicant’s Specification [0091], [0092]), etc.) to perform steps of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 15-22 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computer network, processor, data screen, telephony network, dashboards, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computer network, processor, data screen, telephony network, dashboards, etc.). At paragraph(s) [0091], [0092], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computer network, processor, data screen, telephony network, dashboards,” etc. to perform the functions of “receiving credentials, authenticating credentials, accessing databases, receiving inputs, providing information, entering authorization requests, providing authorization codes,” etc. The recited “computer network, processor, data screen, telephony network, dashboards,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 15-22 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 16-21 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 16-21 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 16-21 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 16-21 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 15.

Response to Arguments
Applicant’s arguments filed 8/20/2022 with respect to claims 15-22 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/20/2022.
Applicant has successfully overcome Examiner’s Nonstatutory Double Patenting rejection and Examiner withdraws his Nonstatutory Double Patenting rejection.
Applicant’s arguments filed on 8/20/2022 with respect to claims 15-22 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626